     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 1 of 20 Page ID #:84



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
       Attorneys for Plaintiff
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11 BRIANNA RIVERA, individually and on Case No. 2:19-cv-01217-R-GJS
   behalf of all others similarly situated,
12                                          FIRST AMENDED CLASS ACTION
                 Plaintiff,                 COMPLAINT FOR:
13
                    v.
14                                            1. VIOLATIONS OF CALIFORNIA’S
       BRAINFM, INC., a Delaware corporation;    AUTOMATIC RENEWAL LAW
15     and DOES 1 – 10, inclusive,               (BUSINESS AND PROFESSIONS
                                                 CODE §§ 17600·17604); AND
16               Defendants.                  2. VIOLATIONS OF CALIFORNIA’S
17
                                                 UNFAIR COMPETITION LAW
                                                 (BUSINESS AND PROFESSIONS
18                                               CODE §§ 17200-17204)
19

20

21

22

23
24

25

26

27

28


                                  FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 2 of 20 Page ID #:85



 1           Plaintiff Brianna Rivera (“Plaintiff”), on behalf of herself and all others similarly
 2     situated, complains and alleges as follows:
 3                       INTRODUCTION & OVERVIEW OF CLAIMS
 4           1.    Plaintiff brings this class action on behalf of herself and a class of others
 5     similarly situated consisting of all persons in California who, within the applicable
 6     statute of limitations period up to and including the date of judgment in this action,
 7     purchased subscriptions for products (such as streaming music and related products)
 8     from BrainFM, Inc. (‘‘Defendant”). The class of others similarly situated to Plaintiff is
 9     referred to herein as “Class Members.” The claims for damages, restitution, injunctive
10     and/or other equitable relief, and reasonable attorneys’ fees and costs arise under
11     California Business and Professions Code (hereinafter “Cal. Bus. & Prof. Code”) §§
12     17602, 17603, 17604) and 17200, et seq., and California Code of Civil Procedure §
13     1021.5. Plaintiff and Class Members are consumers for purposes of Cal. Bus. & Prof.
14     Code §§ 17600-17606.
15           2.    During the Class Period, Defendant made automatic renewal or continuous
16     service offers to consumers in California and (a) at the time of making the automatic
17     renewal or continuous service offers, failed to present the automatic renewal offer terms
18     or continuous service offer terms, in a clear and conspicuous manner and in visual
19     proximity to the request for consent to the offer before the subscription or purchasing
20     agreement was fulfilled in violation of Cal. Bus. & Prof. Code § 17602(a)(l ); (b)
21     charged Plaintiff’s and Class Members’ credit or debit cards, or third-party account
22     (hereinafter “Payment Method”) without first obtaining Plaintiff’s and Class Members’
23     affirmative consent to the agreement containing the automatic renewal offer terms or
24     continuous service offer terms in violation of Cal. Bus. & Prof. Code§ 17602(a)(2); and
25     (c) failed to provide an acknowledgment that includes the automatic renewal or
26     continuous service offer terms, cancellation policy, and information regarding how to
27     cancel in a manner that is capable of being retained by the consumer in violation of Cal.
28     Bus. & Prof. Code §§ 17602(a)(3) and 17602(b).           As a result, all goods, wares,

                                                 -1-
                                FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 3 of 20 Page ID #:86



 1     merchandise, or products sent to Plaintiff and Class Members under the automatic
 2     renewal of continuous service agreements are deemed to be an unconditional gift
 3     pursuant to Cal. Bus. & Prof. Code § 17603.
 4           3.     As a result of the above, Plaintiff, on behalf of herself and Class Members,
 5     seeks damages, restitution, declaratory relief, injunctive relief and reasonable attorneys’
 6     fees and costs pursuant to Cal. Bus. & Prof. Code, §§ 17603, 17203, and 17204, and
 7     Code of Civil Procedure § 1021.5.
 8                                    JURISDICTION AND VENUE
 9           4.     This Court has diversity jurisdiction over this class action pursuant to 28
10     U.S.C. § 1332 as amended by the Class Action Fairness Act of 2005 because the
11     amount in controversy exceeds five million dollars ($5,000,000.00), exclusive of
12     interest and costs, and is a class action in which some members of the class are citizens
13     of different states than Defendant. See 28 U.S.C. § 1332(d)(2)(A).
14           5.     This Court also has personal jurisdiction over Defendant because
15     Defendant currently does business in this state.
16           6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
17     Plaintiff is a resident of this District, and because Defendant is subject to personal
18     jurisdiction in this District and a substantial portion of the conduct complained of herein
19     occurred in this District.
20                                              PARTIES
21           7.     Plaintiff purchased a subscription plan from Defendant in California
22     during the Class Period. Plaintiff and Class Members are consumers as defined under
23     Cal. Bus. & Prof. Code § 17601(d).
24           8.     Plaintiff is informed and believes, and upon such information and belief
25     alleges, that Defendant BrainFM, Inc. is a Delaware corporation with its principal place
26     of business located in Chicago, Illinois. Defendant operates in California and has done
27     business in California at all times during the Class Period. Also during the Class
28     Period, Defendant made, and continues to make, automatic renewal or continuous

                                                     -2-
                                    FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 4 of 20 Page ID #:87



 1     service offers to consumers in California. Defendant operates a website which markets
 2     music and related products.
 3           9.    The true names and capacities of the Defendants sued herein as DOES 1
 4     through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
 5     Defendants by fictitious names. Each of the Defendants designated herein as a DOE is
 6     legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
 7     Court to amend this Complaint to reflect the true names and capacities of the DOE
 8     Defendants when such identities become known.
 9           10.   At all relevant times, each and every Defendant was acting as an agent
10     and/or employee of each of the other Defendants and was acting within the course
11     and/or scope of said agency and/or employment with the full knowledge and consent of
12     each of the Defendants. Each of the acts and/or omissions complained of herein were
13     alleged and made known to, and ratified by, each of the other Defendants (BrainFM,
14     Inc. and DOE Defendants will hereafter collectively be referred to as “Defendant”).
15                                   FACTUAL BACKGROUND
16     California Business Professions Code §§ 17600-17606
17           11.   On December 1, 2010, sections 17600-17606 of the Cal. Bus. & Prof.
18     Code came into effect. The Legislature’s stated intent for this Article was to end the
19     practice of ongoing charges to consumers’ Payment Methods without consumers’
20     explicit consent for ongoing shipments of a product or ongoing deliveries of service.
21     See Cal. Bus. & Prof. Code § 17600.
22           12.   Cal. Bus. & Prof. Code § 17602(a) makes it unlawful for any business
23     making an automatic renewal or continuous service offer to a consumer in this state to
24     do any of the following:
25           (1)   Fail to present the automatic renewal offer terms or continuous
26                 service offer terms in a clear and conspicuous manner before the
                   subscription or purchasing agreement is fulfilled and in visual
27                 proximity, or in the case of an offer conveyed by voice, in temporal
                   proximity, to the request for consent to the offer.
28

                                                   -3-
                                  FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 5 of 20 Page ID #:88



 1           (2)    Charge the consumer's credit or debit card or the consumer’s
 2                  account with a third party for an automatic renewal or continuous
                    service without first obtaining the consumer's affirmative consent to
 3                  the agreement containing the automatic renewal offer terms or
                    continuous service offer terms.
 4
             (3)    Fail to provide an acknowledgment that includes the automatic
 5
                    renewal or continuous service offer terms, cancellation policy, and
 6                  information regarding how to cancel in a manner that is capable of
                    being retained by the consumer. If the offer includes a free trial, the
 7                  business shall also disclose in the acknowledgment how to cancel
                    and allow the consumer to cancel before the consumer pays for the
 8                  goods or services.
 9           13.    Cal. Bus. & Prof. Code § 17601(a) defines the term “Automatic renewal”
10     as a “plan or arrangement in which a paid subscription or purchasing agreement is
11     automatically renewed at the end of a definite term for a subsequent term.”
12           14.    Cal. Bus. & Prof. Code § 17601(b) defines the term “Automatic renewal
13     offer terms” as “the following clear and conspicuous disclosures: (1) That the
14     subscription or purchasing agreement will continue until the consumer cancels. (2) The
15     description of the cancelation policy that applies to the offer. (3) The recurring charges
16     that will be charged to the consumer’s credit or debit card or payment account with a
17     third party as part of the automatic renewal plan or arrangement, and that the amount of
18     the charge may change, if that is the case, and the amount to which the charge will
19     change, if known. (4) The length of the automatic renewal term or that the service is
20     continuous, unless the length of the tern is chosen by the consumer. (5) The minimum
21     purchase obligation, if any.”
22           15.    Pursuant to Cal. Bus. & Prof. Code § 17601(c), “clear and conspicuous” or
23     “clearly and conspicuously’’ means “in larger type than the surrounding text, or in
24     contrasting type, font, or color to the surrounding text of the same size, or set off from
25     the surrounding text of the same size by symbol ls or other marks, in a manner that
26     clearly calls attention to the language.”
27     ///
28

                                                  -4-
                                 FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 6 of 20 Page ID #:89



 1           16.    Section 17602(b) provides: “A business making automatic renewal or
 2     continuous service offers shall provide a toll-free telephone number, electronic mail
 3     address, a postal address only when the seller directly bills the consumer, or another
 4     cost-effective, timely, and easy-to-use mechanism for cancellation that shall be
 5     described in the acknowledgment specified in paragraph (3) of subdivision (a).”
 6           17.    Section 17603 of Cal. Bus. & Prof. Code provides: “In any case in which a
 7     business sends any goods, wares, merchandise, or products to a consumer, under a
 8     continuous service agreement or automatic renewal of a purchase, without first
 9     obtaining the consumer’s affirmative consent as described in Section 17602, the goods,
10     wares, merchandise, or products shall for all purposes be deemed an unconditional gift
11     to the consumer, who may use or dispose of the same in any manner he or she sees fit
12     without any obligation whatsoever on the consumer’s part to the business, including.
13     but not limited to, bearing the cost of, or responsibility for, shipping any goods, wares,
14     merchandise, or products to the business.”
15     Defendant’s Business
16           18.    Defendant offers, at its website, found at brain.fm, various subscriptions
17     for streaming music and related products. Defendant’s product and services plan
18     constitutes an automatic renewal and/or continuous service plan or arrangement for the
19     purposes of Cal. Bus. & Prof. Code § 17601.
20     Defendant Failed to Present the Automatic Renewal Offer Terms or Continuous
21     Service Offer Terms in a Clear and Conspicuous Manner Before the Subscription
22     or Purchasing Agreement was Fulfilled and in Visual Proximity to the Request for
23     Consent to the Offer in Violation of Cal. Bus. & Prof. Code § l7602(a)(l), (2).
24           19.    During the Class Period, Defendant made an automatic renewal offer for
25     its subscription plans to consumers in the United States, including Plaintiff and Class
26     Members. Although a preliminary webpage on Defendant’s website mentions, “Cancel
27     Anytime.,” that particular webpage is not “in visual proximity” “to the request for
28     consent to the offer” in compliance with Cal. Bus. & Prof. Code § 17602(a)(1).

                                                 -5-
                                FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 7 of 20 Page ID #:90



 1     Instead, the entire preliminary webpage is darkened to be unclear and inconspicuous on
 2     the webpage whereby a prospective subscriber assents to and finalizes a purchase of a
 3     subscription.   On the final ordering webpage whereby a consumer assents to and
 4     finalizes his or her purchase of a subscription, a small pop-up window appears in the
 5     center of the screen. Such pop-up window sets forth the consumer’s email address, the
 6     type of subscription being purchased, a place for the consumer to input his or her
 7     Payment Method, and a button to click to manifest his or her assent to the transaction.
 8     In other words, such pop-up window completely omits describing any cancellation
 9     policy in whole or in part. It does not set forth Defendant’s cancellation policy “in
10     visual proximity” “to the request for consent to the offer,” and certainly does not do so
11     in a “clear and conspicuous manner” as required by Section 17602(a)(1).
12           The preliminary webpage on Defendant’s website is depicted below:
13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                 -6-
                                FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 8 of 20 Page ID #:91



 1
             The final ordering webpage with the aforementioned pop-up window containing
 2
       the “Pay $6.95” button pertaining to the purchase of a monthly subscription is depicted
 3
       below:
 4

 5

 6

 7

 8

 9

10
11

12

13

14
15

16

17
             20.   As a result, during the class period, prior to charging Plaintiff and Class
18
       Members, Defendant failed to obtain Plaintiff’s and Class Members’ affirmative
19
       consent to the automatic renewal offer terms or continuous service offer terms including
20
       the cancellation policy as required by Cal. Bus. & Prof. Code § 17602(a)(1), (2).
21
             21.   Because of Defendant’s failure to gather affirmative consent to the
22
       automatic renewal terms, all goods, wares, merchandise, or products, sent to Plaintiff
23
       and Class Members under the automatic renewal or continuous service agreement are
24
       deemed to be an unconditional gift pursuant to Cal. Bus. & Prof. Code § 17603, and
25
       Plaintiff and Class Members may use or dispose of the same in any manner they see fit
26
       without any obligation whatsoever on their part to Defendant, including, but not limited
27

28

                                                 -7-
                                FIRST AMENDED CLASS ACTION COMPLAINT
     Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 9 of 20 Page ID #:92



 1     to, bearing the cost of, or responsibility for, shipping any goods, wares, merchandise or
 2     products.
 3     Defendant Failed to Provide an Acknowledgment as Required by Cal. Bus. &
 4     Prof. Code §§ 17602(a)(3) and 17602(b)
 5           22.   Furthermore, and in addition to the above, after Plaintiff and Class
 6     Members subscribed to one of Defendant’s subscription plans, Defendant sent to
 7     Plaintiff and Class Members email follow-ups to their purchases, but has failed, and
 8     continues to fail, to provide an acknowledgement that includes the automatic renewal or
 9     continuous service offer terms, cancellation policy, and information on how to cancel in
10     a manner that is capable of being retained by Plaintiff and Class Members in violation
11     of Cal. Bus. & Prof. Code §§ 17602(a)(3) and 17602(b).
12

13

14
15

16

17

18

19

20

21

22

23                              CLASS ACTION ALLEGATIONS
24           23.   Plaintiff brings this action, on behalf of herself and all others similarly
25     situated, as a class action pursuant to Rule 23(a) of the Federal Rules of Civil
26     Procedure. The proposed Class (the “Class”) that Plaintiff seeks to represent is
27     composed of and defined as:
28     ///

                                                 -8-
                                FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 10 of 20 Page ID #:93



 1          “All persons within California that, within the applicable statute of
 2          limitations period up to and including entry of judgment in this
 3          matter, purchased any product or service in response to an offer
 4          constituting an “Automatic Renewal” as defined by § 17601(a) of the
 5          Business and Professions Code, from BrainFM, Inc., its predecessors,
 6          or its affiliates, via the website brain.fm.”
 7          24.   Excluded from the Class are governmental entities, Defendant, any entity
 8   in which Defendant has a controlling interest, and Defendant’s officers, directors,
 9   affiliates, legal representatives, employees, co-conspirators, successors, subsidiaries,
10   and assigns, and individuals bound by any prior settlement. Also excluded from the
11   Class is any judge, justice, or judicial officer presiding over this matter.
12          25.   This action is brought and may be properly maintained as a class action
13   pursuant to the provisions of Federal Rule of Civil Procedure 23(a)(1)-(4) and 23(b)(1)-
14   (3).   This action satisfies the numerosity, typicality, adequacy, predominance and
15   superiority requirements of those provisions.
16          26.   [Fed. R. Civ. P. 23(a)(1)] The Class is so numerous that the individual
17   joinder of all of its members is impractical. While the exact number and identities of
18   Class members are unknown to Plaintiff at this time and can only be ascertained
19   through appropriate discovery, Plaintiff is informed and believes the Class includes
20   hundreds of thousands of members. Plaintiff alleges that the Class may be ascertained
21   by the records maintained by Defendant.
22          27.   [Fed. R. Civ. P. 23(a)(2)] Common questions of fact and law exist as to all
23   members of the Class that predominate over any questions affecting only individual
24   members of the Class. These common legal and factual questions, which do not vary
25   from class member to class member, and which may be determined without reference to
26   the individual circumstances of any class member, include, but are not limited to, the
27   following:
28   ///

                                                -9-
                               FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 11 of 20 Page ID #:94



 1                i. Whether during the Class Period Defendant failed to present the
 2                   automatic renewal offer terms, or continuous service offer terms, in
 3                   a clear and conspicuous manner before the subscription or
 4                   purchasing agreement was fulfilled and in visual proximity to the
 5                   request for consent to the offer in violation of Cal. Bus. & Prof.
 6                   Code § 17602(a)(l);
 7               ii. Whether during the Class Period Defendant charged Plaintiff’s and
 8                   Class Members’ Payment Method for an automatic renewal or
 9                   continuous service without first obtaining the Plaintiff’s and Class
10                   Members’ affirmative consent to the automatic renewal offer terms
11                   or continuous service offer terms in violation of Cal. Bus. & Prof.
12                   Code§ 17602(a)(2);
13               iii. Whether during the Class Period Defendant failed to provide an
14                   acknowledgement that included the automatic renewal or continuous
15                   service offer terms, cancellation policy, and information on how to
16                   cancel in a manner that is capable of being retained by Plaintiff and
17                   Class Members, in violation of Cal. Bus. & Prof. Code §
18                   17602(a)(3);
19               iv. Whether during the Class Period Defendant failed to provide an
20                   acknowledgment that describes a cost-effective, timely, and easy-to-
21                   use mechanism for cancellation in violation of Cal. Bus. & Prof.
22                   Code § 17602(b);
23                v. Whether Plaintiff and the Class Members are entitled to restitution
24                   of money paid in circumstances where the goods and services
25                   provided by Defendant are deemed an unconditional gift in
26                   accordance with Cal. Bus. & Prof. Code§ 17603;
27               vi. Whether Plaintiff and Class Members are entitled to restitution in
28                   accordance with Cal. Bus. & Prof. Code §§ 17200, 17203;

                                          - 10 -
                          FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 12 of 20 Page ID #:95



 1                 vii. Whether Plaintiff and Class Members are entitled to injunctive relief
 2                      under Cal. Bus. & Prof. Code § 17203;
 3                 viii. Whether Plaintiff and Class Members are entitled to attorneys’ fees
 4                      and costs under California Code of Civil Procedure § 1021.5; and
 5                  ix. The proper formula(s) for calculating the restitution owed to Class
 6                      Members.
 7         28.    [Fed. R. Civ. P. 23(a)(3)] Plaintiff’s claims are typical of the claims of the
 8   members of the Class. Plaintiff and all members of the Class have sustained injury and
 9   are facing irreparable harm arising out of Defendant’s common course of conduct as
10   complained of herein. The losses of each member of the Class were caused directly by
11   Defendant’s wrongful conduct as alleged herein.
12         29.    [Fed. R. Civ. P. 23(a)(4)] Plaintiff will fairly and adequately protect the
13   interests of the members of the Class. Plaintiff has retained attorneys experienced in the
14   prosecution of class actions, including complex consumer and mass tort litigation.
15         30.    [Fed. R. Civ. P. 23(b)(3)] A class action is superior to other available
16   methods of fair and efficient adjudication of this controversy, since individual litigation
17   of the claims of all Class members is impracticable. Even if every Class member could
18   afford individual litigation, the court system could not. It would be unduly burdensome
19   to the courts in which individual litigation of numerous issues would proceed.
20   Individualized litigation would also present the potential for varying, inconsistent, or
21   contradictory judgments and would magnify the delay and expense to all parties and to
22   the court system resulting from multiple trials of the same complex factual issues. By
23   contrast, the conduct of this action as a class action, with respect to some or all of the
24   issues presented herein, presents fewer management difficulties, conserves the
25   resources of the parties and of the court system, and protects the rights of each Class
26   member.
27         31.    [Fed. R. Civ. P. 23(b)(1)(A)] The prosecution of separate actions by
28   thousands of individual Class members would create the risk of inconsistent or varying

                                              - 11 -
                              FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 13 of 20 Page ID #:96



 1   adjudications with respect to, among other things, the need for and the nature of proper
 2   notice, which Defendant must provide to all Class members.
 3         32.     [Fed. R. Civ. P. 23(b)(1)(B)] The prosecution of separate actions by
 4   individual class members would create a risk of adjudications with respect to them that
 5   would, as a practical matter, be dispositive of the interests of the other Class members
 6   not parties to such adjudications or that would substantially impair or impede the ability
 7   of such non-party Class members to protect their interests.
 8         33.     [Fed. R. Civ. P. 23(b)(2)] Defendant has acted or refused to act in respects
 9   generally applicable to the Class, thereby making appropriate final injunctive relief with
10   regard to the members of the Class as a whole.
11                                FIRST CAUSE OF ACTION
12      FAILURE TO PRESENT AUTOMATIC RENEWAL OFFER TERMS OR
13               CONTINUOUS SERVICE OFFER TERMS CLEARLY AND
14    CONSPICUOUSLY AND IN VISUAL, PROXIMITY TO THE REQUEST FOR
15               CONSENT OFFER (CAL. BUS. & PROF. CODE § 17602(a)(l))
16   (By Plaintiff, on her own behalf and on behalf of the Class, against All Defendants)
17         34.     The foregoing paragraphs are alleged herein and are incorporated herein
18   by reference.
19         35.     Cal. Bus. Prof. Code§ 17602(a)(1) provides:
20
                 (a) It shall be unlawful for any business making an automatic renewal or
21               continuous service offer to a consumer in this state to do any of the
22               following:

23                     (l) Fail to present the automatic renewal offer terms or continuous
                       service offer terms in a clear and conspicuous manner before the
24                     subscription or purchasing agreement is fulfilled and in visual
                       proximity, or in the case of an offer conveyed by voice, in temporal
25
                       proximity, to the request for consent to the offer.
26         36.     Plaintiff and Class Members purchased Defendant’s online music
27   streaming and related products for personal, family or household purposes.
28

                                               - 12 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 14 of 20 Page ID #:97



 1   Defendant failed to present the automatic renewal offer terms, or continuous service
 2   offer terms, in a clear and conspicuous manner and in visual proximity the request for
 3   consent to the offer before the subscription or purchasing agreement was fulfilled.
 4         37.    As a result of Defendant’s violations of Cal. Bus. & Prof. Code §
 5   §17602(a)(l), Defendant is subject under Cal. Bus. & Prof. Code § 17604 to all civil
 6   remedies that apply to a violation of Article 9, of Chapter l, of Part 3, of Division 7 of
 7   the Cal. Bus. & Prof. Code.
 8         38.    Plaintiff, on behalf of herself and Class Members, requests relief as
 9   described below.
10                              SECOND CAUSE OF ACTION
11         FAILURE TO OBTAIN CONSUMER’S AFFIRMATIVE CONSENT
12                      BEFORE THE SUBSCRIPTION IS FULFILLED
13                   (CAL BUS. & PROF. CODE §§ 17602(a)(2) and 17603)
14   (By Plaintiff, on her own behalf and on behalf of the Class, against All Defendants)
15         39.    The foregoing paragraphs are alleged herein and are incorporated herein
16   by reference.
17         40.    Cal. Bus. & Prof. Code § 17602(a)(2) provides:
18                (a) It shall be unlawful for any business making an automatic renewal or
                  continuous service offer to a consumer in this state to do any of the
19
                  following:
20
                         (2) Charge the consumer’s credit or debit card or the consumer’s
21                       account with a third party for an automatic renewal or continuous
                         service without first obtaining the consumer, s affirmative consent to
22                       the agreement containing the automatic renewal offer terms or
23                       continuous service offer terms.
           41.    Plaintiff and Class Members purchased Defendant’s online music
24
     streaming and related products for personal, family or household purposes.
25
     Defendant charged, and continues to charge Plaintiff’s and Class Members’ Payment
26
     Method for an automatic renewal or continuous service without first obtaining
27

28

                                              - 13 -
                              FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 15 of 20 Page ID #:98



 1   Plaintiff’s and Class Members affirmative consent to the Terms of Use containing the
 2   automatic renewal offer terms or continuous service offer terms.
 3         42.   As a result of Defendant’s violations of Cal. Bus. & Prof. Code §
 4   17602(a)(2), Defendant is liable to provide restitution to Plaintiff and Class Members
 5   under Cal. Bus. & Prof. Code § 17603.
 6         43.   Plaintiff, on behalf of herself and Class Members, requests relief as
 7   described below.
 8                               THIRD CAUSE OF ACTION
 9               FAILURE TO PROVIDE ACKNOWLEDGMENT WITH
10      AUTOMATIC RENEWAL TERMS AND INFORMATION REGARDING
11                               CANCELLATION POLICY
12                   (CAL. BUS. & PROF. CODE §§ 17602(a)(3), 17602(b))
13   (By Plaintiff, on her own behalf and on behalf of the Class, against All Defendants)
14         44.   The foregoing paragraphs are alleged herein and are incorporated herein
15   by reference.
16         45.   Cal. Bus. & Prof. Code§ 17602(a)(3) provides:
17
                 (a) It shall be unlawful for any business making an automatic renewal or
18               continuous service offer to a consumer in this state to do any of the
19               following:

20                      (3) Fail to provide an acknowledgment that includes the
                        automatic renewal or continuous service offer terms,
21                      cancellation policy, and information regarding how to cancel in
                        a manner that is capable of being retained by the consumer. If
22
                        the offer includes a free trial, the business shall also disclose in
23                      the acknowledgment how to cancel and allow the consumer to
                        cancel before the consumer pays for the goods or services.
24
           46.   Cal. Bus. & Prof. Code§ 17602(b) provides:
25
                        “A business making automatic renewal or continuous service
26                      offers shall provide a toll-free telephone number, electronic
27                      mail address, a postal address only when the seller directly bills
                        the consumer, or another cost-effective, timely, and easy-to-use
28

                                             - 14 -
                             FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 16 of 20 Page ID #:99


                        mechanism for cancellation that shall be described in the
 1                      acknowledgment specified in paragraph (3) of subdivision (a).”
 2         47.    Plaintiff and Class Members purchased Defendant’s online music
 3   streaming and related products for personal, family or household purposes.
 4   Defendant failed to provide an acknowledgement that includes the automatic renewal or
 5   continuous service offer terms, cancellation policy, and information on how to cancel in
 6   a manner that is capable of being retained by Plaintiff and Class Members.
 7         48.    As a result of Defendant’s violations of Cal. Bus. & Prof. Code §§
 8   17602(a)(3) and 17602(b), Defendant is subject to all civil remedies under Cal. Bus. &
 9   Prof. Code § 17604 that apply to a violation of Article 9, of Chapter 1 of Part 3, of
10   Division 7 of the Cal. Bus. & Prof. Code.
11         49.    Plaintiff, on behalf of herself and Class Members, requests relief as
12   described below.
13                              FOURTH CAUSE OF ACTION
14                   VIOLATION OF THE UNFAIR COMPETITION LAW
15                       (CAL. BUS. & PROF. CODE § 17200 et seq.)
16   (By Plaintiff, on her own behalf and on behalf of the Class, against All Defendants)
17         50.    The foregoing paragraphs are alleged herein and are incorporated herein
18   by reference.
19         51.    Cal. Bus. & Prof. Code § 17200, et seq. (the “UCL”) prohibits unfair
20   competition in the form of any unlawful or unfair business act or practice. Cal. Bus. &
21   Prof. Code § 17204 allows “a person who has suffered injury in fact and has lost money
22   or property” to prosecute a civil action for violation of the UC L. Such a person may
23   bring such an action on behalf of himself or herself and others similarly situated who
24   are affected by the unlawful and/or unfair business practice or act.
25         52.    Since December l, 2010, and continuing during the Class Period,
26   Defendant has committed unlawful and/or unfair business acts or practices as defined
27   by the UCL, by violating Cal. Bus. & Prof. Code §§ 17602(a)(l), 17602(a)(2),
28

                                              - 15 -
                              FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 17 of 20 Page ID #:100



 1   17602(a)(3) and 17602(b). The public policy which is a predicate to a UCL action
 2   under the unfair prong of the UCL is tethered to a specific statutory provision. See Cal.
 3   Bus. & Prof. Code §§ 17600, 17602. In addition, besides offending an established
 4   public policy, Defendant’s act or practice is immoral, unethical, oppressive,
 5   unscrupulous or substantially injurious to consumers.           Further, the utility of
 6   Defendant’s conduct is outweighed by the gravity of the harm to Plaintiff and Class
 7   Members.
 8         53     Plaintiff has standing to pursue this claim because she suffered injury in
 9   fact and has lost money or property as a result of Defendant’s actions as set forth
10   herein. Plaintiff purchased Defendant’s online music streaming and related products
11   for personal, family, or household purposes.
12         54.    As a direct and proximate result of Defendant’s unlawful and/or unfair
13   business acts or practices described herein, Defendant has received, and continues to
14   hold, unlawfully obtained property and money belonging to Plaintiff and Class
15   Members in the form of payments made for subscription agreements by Plaintiff and
16   Class Members. Defendant has profited from its unlawful and/or unfair business acts or
17   practices in the amount of those business expenses and interest accrued thereon.
18         55.    Plaintiff and similarly-situated Class Members are entitled to restitution
19   pursuant to Cal. Bus. & Prof. Code § 17203 for all monies paid by Class Members
20   under the subscription agreements from December 1, 2010, to the date of such
21   restitution at rates specified by law. Defendant should be required to disgorge all the
22   profits and gains it has reaped and restore such profits and gains to Plaintiff and Class
23   Members, from whom they were unlawfully taken.
24         56.    Plaintiff and similarly situated Class Members are entitled to enforce all
25   applicable penalty provisions pursuant to Cal. Bus. & Prof. Code § 17202, and to obtain
26   injunctive relief pursuant to Cal. Bus. & Prof. Code § 17203.
27         57.    Plaintiff has assumed the responsibility of enforcement of the laws and
28   public policies specified herein by suing on behalf of herself and other similarly-

                                              - 16 -
                              FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 18 of 20 Page ID #:101



 1   situated Class Members.       Plaintiff’s success in this action will enforce important
 2   consumer rights to the disclosure of information regarding the automatic renewal offer
 3   terms or continuous service offer terms, including the offer’s cancellation policy, which
 4   affects the public interest. Consumer protection actions have long been judicially
 5   recognized to be vital to the public interest. Plaintiff’s success in this action will confer
 6   a significant benefit, whether pecuniary or nonpecuniary, on the general public or a
 7   large class of persons such as similarly situated Class Members. Plaintiff will incur a
 8   financial burden in pursuing this action in the public interest. Private enforcement is
 9   necessary because of Defendant’s refusal to comply with Cal. Bus. & Prof. Code §§
10   17602(a)(l), 17602(a)(2), 17602(a)(3) and 17602(b). An award of reasonable attorneys’
11   fees should not in the interest of justice be paid out of the recovery, if any, to Plaintiff
12   or other similarly-situated Class Members. An award of reasonable attorneys’ fees to
13   Plaintiff is thus appropriate pursuant to California Code of Civil Procedure § 1021.5.
14         58.    Plaintiff, on behalf of herself and Class Members, request relief as
15   described below.
16                                   PRAYER FOR RELIEF
17         WHEREFORE, Plaintiff requests the following relief:
18         A.     That the Court determine that this action may be maintained as a class
19   action, and define the Class as requested herein;
20         B.     That the Court find and declare that Defendant has violated Cal. Bus. &
21   Prof. Code § 17602(a)(1) by failing to present the automatic renewal offer terms, or
22   continuous service offer terms, in a clear and conspicuous manner and the visual
23   proximity to the request for consent to the offer before the subscription or purchasing
24   agreement was fulfilled;
25         C.     That the Court find and declare that Defendant has violated Cal. Bus. &
26   Prof. Code § 17602(a)(2) by charging Plaintiff’s and Class Members’ Payment Method
27   without first obtaining their affirmative consent to the automatic renewal offer·terms or
28   continuous service terms;

                                                - 17 -
                                FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 19 of 20 Page ID #:102



 1         D.       That the Court find and declare that Defendant has violated Cal. Bus. &
 2   Prof. Code § 17602(a)(3) by failing to provide an acknowledgement that includes the
 3   automatic renewal or continuous service offer terms, cancellation policy and
 4   information on how to cancel in a manner that is capable of being retained by Plaintiff
 5   and Class Members;
 6         E.       That the Court find and declare that Defendant has violated Cal. Bus. &
 7   Prof. Code § 17602(b) by failing to provide an acknowledgment that describes a toll-
 8   free telephone number, electronic mail address, a postal address only when the seller
 9   directly bills the consumer, or another cost-effective, timely, and easy-to-use
10   mechanism for cancellation;
11         F.       That the Court find and declare that Defendant has violated the UCL and
12   committed unfair and unlawful business practices by violating Cal. Bus. & Prof. Code §
13   17602;
14         G.       That the Court award to Plaintiff and Class Members full restitution under
15   Cal. Bus. & Prof. Code §§ 17203, 17603, and 17535 in the amount of their subscription
16   agreement payments;
17         H.       That the Court find that Plaintiff and Class Members are entitled to
18   injunctive relief pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17535;
19         I.       That Plaintiff and the Class be awarded reasonable attorneys’ fees and
20   costs pursuant to California Code of Civil Procedure § 1021.5, and/or other applicable
21   law; and
22         J.       That the Court award such other and further relief as this Court may deem
23   appropriate.
24

25
     Dated: April 15, 2019                   PACIFIC TRIAL ATTORNEYS, APC

26
                                             By: /s/ Scott J. Ferrell
27                                           Scott. J. Ferrell
                                             Attorneys for Plaintiff
28

                                               - 18 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
 Case 2:19-cv-01217-R-GJS Document 13 Filed 04/15/19 Page 20 of 20 Page ID #:103



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on April 15, 2019, I electronically filed the foregoing FIRST
 3   AMENDED CLASS ACTION COMPLAINT with the Clerk of the Court using the
 4   CM/ECF system which will send notification of such filing via electronic mail to all
 5   counsel of record.
 6

 7                                          /s/ Scott J. Ferrell
                                                  Scott J. Ferrell
 8

 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                             - 19 -
                             FIRST AMENDED CLASS ACTION COMPLAINT
